Citation Nr: 9900270	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
mental disorder characterized as a nervous condition.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating decision rendered in June 1997 from the 
San, Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a heart disorder, characterized as a heart 
stroke, was denied.  The RO also determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for a nervous condition.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has a heart 
disability for which service connection should be granted.  
He specifically contends that he suffered a heart stroke 
in January 1997.  He also contends that VA is in receipt of 
evidence that is both new and material, and which serves to 
reopen his claim for service connection for a nervous 
disorder.  He specifically contends that his nervous disorder 
is related to his active service and that service connection 
is appropriate.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that his claim for service 
connection for a heart disorder is not well grounded, and is 
therefore denied.  It is also the decision of the Board that 
new and material evidence has not been submitted sufficient 
to reopen his claim for a nervous disorder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim for service connection for a heart 
disorder has been developed.

2.  A heart disorder was not manifested during the veteran's 
service; the initial manifestation of this disorder 
subsequent to his separation from service is not shown to be 
related to that service.

3.  Entitlement to service connection for a nervous disorder 
was denied by the RO by means of a rating decision dated June 
1993.  The veteran was notified of that decision, and of 
appellate procedures, but he did not perfect an appeal within 
the one-year time period.

4. The evidence received subsequent to June 1993 with regard 
to a claim for service connection for a nervous condition, is 
not so significant by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The evidence received subsequent to the ROs June 1993 
rating decision is not new and material, and does not serve 
to reopen the veterans claim for service connection for a 
nervous disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to service connection for a heart disorder

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The United States Court of 
Veterans Appeals (Court) has held that a well grounded claim 
is comprised of three specific elements:  evidence of a 
current disability, evidence of an inservice disability, and 
evidence of a link or nexus between the current and inservice 
disabilities.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the absence of any one of these three elements, the Board 
must find that a claim for service connection is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

As indicated above, the veteran contends that he has a heart 
disorder that is related to his active service.  After a 
review of the record, however, the Board finds that the 
evidence does not support his contentions, and that his claim 
fails.  

The veterans service medical records (SMRs) are devoid of 
any references, treatment, or diagnoses of a heart condition.  
On the veterans statement in support of his claim, dated 
April 1997, the veteran states that he suffered a heart 
stroke in January 1997 and that he was treated at a VA 
facility.  He also submitted a copy of a VA patient data card 
that reflects appointments from February to July 1997, to 
include a cardiology appointment for July 1997.  

As indicated above, service connection can be granted, in 
pertinent part, for disability resulting from personal 
injury suffered or disease contracted in line of duty....  
38 U.S.C.A. § 1110 (West 1991); see also 38 U.S.C.A. § 1131 
(West 1991). 

However, his service medical records do not show that a heart 
disorder existed during service, and there is no medical 
evidence of record relating a heart disorder to service.  The 
evidence consists of the veterans contention on his 
statement in support of claim form and a photocopy of a VA 
patient data card listing appointments from February to July 
1997.  The Board must point out that neither of these 
submissions qualifies as competent medical evidence.  First, 
the VA copy of the patient data card containing the 
appointment information, to include a cardiology appointment, 
does not identify the veteran as a holder of these 
appointments.  In addition, the card does not convey any 
information concerning the veterans current conditions, 
evaluations, diagnoses, treatments, complaints, or any other 
pertinent information.  It merely shows that appointments 
were scheduled.  

Further, although the veteran contends he has a heart 
disorder for which service connection is appropriate, he has 
not demonstrated that he has the requisite medical training 
and proficiency to show that any current disorder is 
etiologically connected to service.  In the absence of any 
such evidence, the appellants contentions are no more than 
unsupported speculation that is of little probative value.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

In brief, there is simply no competent medical evidence to 
show the presence of a heart disorder that is etiologically 
connected to service.  In view of the foregoing, the Board 
must conclude that the appellants claim for service 
connection for his heart disorder not well grounded.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his application, in circumstances in 
which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In the case at 
hand, the Board finds that this procedural consideration has 
been satisfied.  In particular, the Board notes that the 
rating decision issued in conjunction with this appeal 
advises the veteran of (1) the requirements of a well 
grounded claim, (2) the evidence he submitted, and (3) that 
service connection requires the submission of evidence 
which demonstrates the existence of the claimed condition 
and its possible relation to service.  Additionally, the 
statement of the case issued in conjunction with this appeal 
again notifies the veteran of those requirements, and 
relative to his case specifically, notifies him that [i]n 
order to establish a well grounded claim, it is necessary to 
provide evidence which demonstrates the existence of the 
claimed condition and its possible relationship to service.  


II.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for a mental disorder.  

The United States Court of Veterans Appeals Court has held 
that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).  

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998); see also 38 U.S.C.A. § 7104(b) (West 
1991).  New evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  See also Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), wherein the Court held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See 38 C.F.R. § 3.156(a) 
(1998).  See Manio v. Derwinski, 1 Vet. App. 140 (1991), in 
which the Court held that a two-step analysis is necessary, 
in that it must first be determined if there is new and 
material evidence to reopen a claim; if there is such 
evidence, the claim must then be reviewed on the basis of all 
of the evidence, both old and new.  See also Evans, 9 Vet. 
App. at 283 (1996).

In the instant case, service connection for an anxiety 
disorder characterized as a nervous condition was denied by 
the RO in a decision rendered in June 1993.  In reaching its 
decision, the RO considered the evidence then of record, 
which included the veteran's service medical records and 
recent clinic outpatient treatment records.  The RO found 
that the service medical records did not show any evidence of 
a nervous condition during service, and that the medical 
evidence did not show the presence of a nervous condition 
until many years after the veterans separation from service.  
In brief, there was no inservice evidence of a nervous 
disorder, or of a nexus between service and the veterans 
condition.  

The evidence submitted subsequent to February 1993, consists 
of (1) the veterans contentions on his statement in support 
of claim form, and (2) a VA patient data card.  This evidence 
is new, inasmuch as it was not associated with the veterans 
claims folder in 1993.  However, must also bear directly and 
substantially upon the specific matter under consideration.  
As indicated above, not only does the portion of the patient 
data card which lists various appointments not identify the 
veteran as a holder of these appointments, it also does not 
convey any information concerning the veterans current 
conditions, evaluations, diagnoses, treatments, complaints, 
or any other pertinent information.  It merely shows that 
appointments were scheduled.  

Further, although the veteran contends that service 
connection for a nervous disorder is appropriate, he has not 
demonstrated that he has the requisite medical training and 
proficiency to show that any current disorder is 
etiologically connected to service.  In the absence of any 
such evidence, the appellants contentions are no more than 
unsupported speculation that is of little probative value.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, this 
evidence does not bear directly and substantially upon the 
issue of whether there is new and material evidence showing a 
nexus between the veterans post-service diagnosis of a 
nervous condition and his active service.  Therefore, the 
additional evidence is of little or no significance, and need 
not be considered in order to fairly decide the merits of the 
claim.


In conclusion, as no new or material evidence has been 
submitted to reopen the veterans claim for service 
connection for a mental disorder classified as a nervous 
condition, it must accordingly, fail.  


ORDER

Entitlement to service connection for a heart disorder is 
denied.  The veterans claim to reopen the issue of service 
connection for a mental disorder is denied.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
